By the Court,
Coleman, J.:
This is an original proceeding in certiorari to review an order of the Second judicial district court of the State of Nevada, made sua sponte, appointing a guardian ad litem for an insane defendant in a divorce suit, it being the contention of the petitioner that in making the appointment the court exceeded its jurisdiction.
The statute under which the court acted in making the appointment of a guardian ad litem is section 4992, Revised Laws, which reads:
"When an infant, or an insane or incompetent person is a party, he must appear either by his general guardian or by a guardian ad litem appointed by the court in which the action is pending, in each case. A guardian ad litem may be appointed in any case, when it is deemed by the court in which the action or proceeding is prosecuted, or by a judge thereof, expedient to represent the infant, insane, or incompetent person in the action or proceeding, notwithstanding he may have a general guardian and may have appeared by him.”
*434It is the contention of petitioner that the district court has no jurisdiction to appoint a guardian ad litem for an infant or insane defendant, unless such defendant is: (1) A ward of the court, or (2) owns or has some property-right in the state which is involved in the litigation; and it is contended that since defendant is a nonresident of Nevada she cannot be a ward of the court, and as no property rights are involved in the divorce action, the order appointing a guardian ad litem was in excess of the jurisdiction of the court.
It is insisted that the legislature, in enacting the section of the statute quoted, meant to legislate in behalf only of such infants and insane persons as were residents of the state, or who had property rights within the state. For the purpose of presenting an argument in support of his contention, counsel for petitioner- rears a straw man and then proceeds to demolish it. He says in his brief:
"To illustrate, no action in personam will lie against a nonresident. Now section 4902, Revised Laws, says nothing about actions in personam or in rem or quasi in rem or as to the procedure or process of serving defendants, whether sane or insane or infants or adults. Suppose, then, A should sue B upon a promissory note for $5,000 made by B in Nevada when sane, and after making the note B should go to Alabama and become a resident of Alabama, and there goes insane and is sent to an asylum. Could the court appoint a guardian ad litem for B as such defendant, and by appearance through such guardian ad litem proceed to judgment and render a judgment in personam? No. But if the court’s construction of section 4992, Revised Laws, is correct, then the court should confer upon itself jurisdiction, and enter a judgment in personam, by appointing a guardian ad litem, because the defendant was an insane defendant. The guardian ad litem represents the defendant. His appearance by demurrer or answer is the appearance of the defendant. ”
There is no parallel between the case presented to the district court and the hypothetical case presented by counsel. In the imaginary case the court would be *435powerless to enter any kind of an order, for the reason that no jurisdiction could be obtained to put the machinery of the court in motion, while in the case presented in the petition herein the machinery of the court was set in motion by the constructive service of summons upon the defendant, and the court thereby acquired jurisdiction to hear and determine.
1. We cannot agree with counsel for petitioner that the appointment and appearance of a guardian ad litem would constitute such an appearance on the part of the defendant as would be equivalent in legal effect to a personal appearance by a " sane” defendant. (Rhoads v. Rhoads, 43 Ill. 239.) There is only one question involved under the allegations of the complaint filed in the divorce action, and that pertains solely to the petitioner’s right to a divorce. Counsel concedes the authority of the court to appoint a guardian ad litem for a nonresident insane defendant in an action in which property rights are involved, even though of limited value. This is an action substantially in rem, and to our mind the right to have the marriage status preserved is one which may be of incalculable value to the defendant. The defendant is helpless; she cannot defend herself; if the court is without jurisdiction to appoint some one to defend her, gross fraud and injustice may be perpetrated upon her. We are of the opinion that the courts of this state may appoint a guardian ad litem in any case in which the defendant is insane, whether resident or nonresident, in which jurisdiction to hear and determine the matter involved has been acquired. To hold to the contrary would be to open wide the door for the perpetration of fraud.
2. A nonresident defendant in a divorce action has a right to defend such a suit, and that right should not be forfeited merely because the defendant happens to be insane. As was said in Malin v. Malin, 2 Johns. Ch. (N. Y.) 240:
"A person incompetent to protect himself, from age or weakness of mind, * * * ought to come under the protection of the court.”
*436Greater reasons exist for the enforcement of this rule in divorce actions' because of the interest of the public in the preservation of the marriage status. The power of the court to make the appointment complained of cannot be doubted.
It is urged by appellant that certain language in the opinion in De La Montanya v. De La Montanya, 112 Cal. 101, 44 Pac. 345, 32 L. R. A. 82, 53 Am. St. Rep. 165, where there had been no personal service, wherein the authority of the trial court to enter a decree relative to alimony and the custody of the children of the parties was considered, sustains his contention. We are unable to so view the matter. About all that was decided there was that, in view of the lack of personal service of summons upon the defendant, the trial court had before it to act upon only the marriage status, and that so much of the judgment as pertained to alimony and the custody of the children was erroneous. The reasoning in that case would apply with equal force to an action to quiet title to real estate where the defendant was a nonresident and where service of summons was obtained by publication.
It is ordered that the proceedings be, and the same are hereby, dismissed.